Sanderson, J.
The plaintiffs are seeking to reach and apply the interest of the defendant Webb in a partnership, in payment of a debt alleged to be due the plaintiffs. The decree fixed the amount of the indebtedness and ordered that Webb’s interest in the partnership be sold and applied in satisfaction of the debt, unless payment was made within a specified time.
In the fall of 1924, Webb entered the employment of the plaintiffs and remained with them until about the first of August, 1926, when he left without notice and formed a partnership with the other defendant. By the terms of his employment he was to work on a strictly commission basis, paying his own expenses. At his request advances were made to him from time to time against the commissions. These advances exceeded the amount due for commissions. There was evidence that at the time he left he was told by one of the plaintiffs that according to the books there was due $1,360 or thereabouts, and he said, in substance, that he knew that was the amount due.
The judge found that some sum was due the plaintiffs and stated that if the parties could not agree upon the amount a master would be appointed to determine it. Thereafter a master was appointed. The defendants’ appeal contains no report of evidence, and the parties filed a stipulation that the report should not be printed for the Supreme Judicial Court. No objection was made to the manner in which the court dealt with the requests for rulings of the defendant Webb. In this state of the record nothing is open except the question whether the decree is justified by the frame of the bill and is not inconsistent with the findings of fact. The judge may well have found, because of the terms and nature of the contract and the admission of the defendant as to the amount due, that the sums advanced at Webb’s *242request were intended as loans and not to be in the nature of a guaranty that his minimum commissions would be the amount of the advances. No error is disclosed by the record.

Decree affirmed with costs.